Citation Nr: 1608721	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  14-25 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include osteoarthritis.

2.  Entitlement to an increased disability rating for the Veteran's service-connected post-operative residuals of right wrist fracture (right wrist disability), currently evaluated at 10 percent.

3.  Entitlement to an initial increased disability rating for the Veteran's service-connected lumbosacral strain with degenerative arthritis of the spine, intervertebral disc syndrome, and sacroiliac weakness (low back disability), currently evaluated at 20 percent.

4.  Entitlement to an initial increased disability rating for the Veteran's service-connected radiculopathy, sciatic nerve, of the left lower extremity, associated with the Veteran's low back disability, currently evaluated at 10 percent.

5.  Entitlement to an effective date earlier than April 11, 2013, for the Veteran's service-connected radiculopathy.


REPRESENTATION

Appellant represented by:	Robert Osborne, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976, and from January 1977 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a Board videoconference hearing in front of the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing is associated with the Veteran's claims file.

This is a paperless appeal located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system contains February 2014 VA examination reports for knee/lower leg conditions and for wrist conditions, treatment records from the Coatesville VA Medical Center dating from January 2011 to February 2014, and treatment records from the Philadelphia VA Medical Center dating from November 2010 to February 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay in the Veteran's case, a remand is necessary prior to adjudicating the claims on appeal to ensure that there is a complete record upon which to afford the Veteran every possible consideration and to decide his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Here, a remand is necessary for the RO to attempt to obtain private medical treatment records, as the VA's duty to assist requires it to make reasonable efforts to help a claimant obtain relevant records that may substantiate a claim, including those from private medical providers.  See 38 U.S.C.A. § 5103A(b)(1) (providing that the VA shall make reasonable efforts to obtain relevant private records that the claimant adequately identifies); 38 C.F.R. § 3.159(c)(1); see also 38 C.F.R. § 3.159(e).  During the December 2014 Board videoconference hearing, the Veteran reported receiving treatment from two private physicians, Dr. M., the Veteran's family practitioner, and Dr. P, a specialist.  The Board notes that the evidence of record includes private treatment records from Dr. M. that were obtained in December 2015.  However, although the Veteran submitted signed, yet incomplete, release forms for the VA to obtain medical records from Dr. P. and NovaCare Rehabilitation in December 2013, there is no indication that the RO attempted to obtain these medical records or that it contacted the Veteran regarding submitting completed release forms.  Additionally, a review of the record shows that in November 2015, the Veteran submitted signed release forms for the VA to obtain medical records from several private medical providers, including Macungie Medical Group, Dr. S., and Inspira Medical Hospital.  According to November 2015 responses from these providers, as set forth in reports of contact between the RO and the providers, either more information was necessary to process the VA's requests, or no medical records were found.  However, while the VA informed the Veteran that it requested copies of these treatment records in a letter dated in November 2015, there is no indication that the VA informed the Veteran of its inability to obtain these treatment records.  Given the Veteran's attempt to obtain additional evidence that may be relevant to his claim, as demonstrated through the various signed release forms detailed above, a remand is necessary for the VA to make reasonable efforts to obtain pertinent treatment records. 

As the VA's duty to assist requires it to make as many requests as necessary to secure relevant records in the custody of a federal agency, a remand is also necessary for the RO to obtain records from the Social Security Administration (SSA).  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2) (stating that the VA will end its efforts to obtain federal records only if it concludes that the records sought do not exist or that further efforts to obtain those efforts would be futile).  Based on a VA Social Security Inquiry dated in August 2009, there may be SSA records that are relevant to the Veteran's claim, as the inquiry report references a denied claim.  Accordingly, a remand is necessary to obtain and associate with the Veteran's claims file any SSA decisions awarding or denying benefits to the Veteran, in addition to the records upon which the SSA based any decision.

The Board must also remand the Veteran's case for the RO to issue a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (providing that the Board must remand a matter when the VA fails to issue an SOC after a claimant files a timely notice of disagreement).  In a March 2014 rating decision, the RO granted service connection for the Veteran's low back disability and assigned a disability rating of 20 percent, effective February 5, 2010.  In the same rating decision, the RO also granted service connection for the Veteran's radiculopathy and assigned a disability rating of 10 percent, effective April 11, 2013.  The Veteran subsequently filed a notice of disagreement in June 2014, indicating that he disagreed with the disability ratings assigned to his low back disability and radiculopathy, in addition to the effective date for the grant of service connection for radiculopathy.  Based on a review of the record, the RO has not issued an SOC with respect to these issues.  Therefore, a remand is necessary for the RO to issue an SOC to the Veteran so that he may perfect any appeals of these issues by submitting a timely substantive appeal.  See Manlincon, 12 Vet. App. at 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include Dr. P., Dr. S., NovaCare Rehabilitation, Macungie Medical Group, and Inspira Medical Hospital.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c).  If the VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.	Perform an SSA inquiry to determine whether there are any records that exist but are not associated with the Veteran's claims file, to include any application for SSA disability benefits, any administrative decision(s) on any application for SSA disability benefits, and all underlying medical records in SSA's possession.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  Associate all SSA inquiries, records requests, and responses received with the Veteran's claims file.

3.	Issue a Statement of the Case pertaining to the Veteran's claims of entitlement to increased ratings for his low back disability and radiculopathy, and his claim of entitlement to an earlier effective date for the grant of service connection for radiculopathy.  The Veteran is advised that the Board will only exercise appellate jurisdiction over his claims if he perfects a timely appeal of these claims.

4.	After completing the development requested above, and any other development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

